272 S.W.3d 488 (2008)
STATE of Missouri, ex rel., Jeremiah NIXON, Respondent,
v.
Dennis WILSON, Appellant.
No. WD 69695.
Missouri Court of Appeals, Western District.
December 16, 2008.
*489 Paul Harper, Jefferson City, MO, for respondent.
Dennis C. Wilson, pro se.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM.
Dennis Wilson appeals from the denial of his Rule 74.05(d) motion to set aside the default judgment entered by the trial court in the State's action against him for incarceration reimbursement. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).